Opinion filed July 11, 2013




                                         In The


        Eleventh Court of Appeals
                                      __________

                                 No. 11-13-00176-CR
                                     __________

                  RONALD JEROME CURTIS, Appellant

                                           V.

                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 42nd District Court
                                  Taylor County, Texas
                              Trial Court Cause No. 21001-A



                      MEMORANDUM OPINION
       This is the second appeal that Ronald Jerome Curtis has filed from the
January 20, 2012 judgment revoking his community supervision. On March 7,
2013, this court dismissed Curtis’s first appeal for want of jurisdiction because the
clerk’s record indicated that his pro se notice of appeal was filed in the district
clerk’s office more than one year after the date sentence was imposed. Curtis v.
State, No. 11-13-00038-CR, 2013 WL 873650 (Tex. App.—Eastland Mar. 7, 2013,
n.p.h.) (mem. op., not designated for publication). Subsequent to the March 7
dismissal, Curtis filed an untimely motion for new trial in the trial court and
another notice of appeal. We dismiss the appeal.
      When this appeal was filed, we notified Curtis by letter dated June 17, 2013,
that the notice of appeal appeared to be untimely.       We requested that Curtis
respond and show grounds to continue this appeal. We also informed him that the
appeal may be dismissed for want of jurisdiction.
      Curtis filed a response requesting this court to suspend the rules. This court
is prohibited from suspending the rules to enlarge the time for filing a notice of
appeal. The Court of Criminal Appeals has strictly applied the time limits for
perfecting an appeal and for extensions of time and has declined to permit an
intermediate court of appeals to apply TEX. R. APP. P. 2 (entitled Suspension of
Rules) to extend the time limit for filing a notice of appeal. Slaton v. State, 981
S.W.2d 208, 209–10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,
522–24 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 109–10 (Tex.
Crim. App. 1993); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988).
      Pursuant to TEX. R. APP. P. 26.2, a notice of appeal is due to be filed within
thirty days after the date that sentence is imposed in open court. A notice of appeal
must be in writing and filed with the clerk of the trial court. TEX. R.
APP. P. 25.2(c)(1). Curtis’s notice of appeal was filed on June 17, 2013, well over
one year after his sentence was imposed in open court. His notice of appeal is,
therefore, untimely. Absent a timely notice of appeal, this court lacks jurisdiction




                                         2
to entertain an appeal. Slaton, 981 S.W.2d 208; Olivo, 918 S.W.2d 519; Rodarte,
860 S.W.2d 108. Because we have no jurisdiction, we must dismiss the appeal. 1
        This appeal is dismissed for want of jurisdiction.


                                                                                PER CURIAM


July 11, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




        1
          We note that Curtis may, however, be able to secure an out-of-time appeal by filing a postconviction writ
pursuant to TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2012).

                                                         3